05/25/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0168



                                        DA 20-0168
                                                                          FILED
STATE OF MONTANA,                                                         MAY 2 5 2021
                                                                         owen Greenwood
              Plaintiff and Appellee,                                Clerk of Supreme Court
                                                                          tata of ft/lantana


       v.                                                            ORDER

JAMES R. LOWRANCE,

              Defendant and Appellant.


      Counsel for Appellant James R. Lowrance filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that he has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Lowrance was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We have determined to grant counsel's motion because we have found
no nonfrivolous issues that Lowrance could raise on direct appeal.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant personally.
      DATED this 151/ day of May,2021.




                                                              Chief Justice
                                                                            4,
                                                                             4
    Justices




2